Citation Nr: 0822799	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  06-21 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The veteran had active military service from June 1968 to 
June 1970.  Service personnel records in the veteran's claims 
file verify his status as a combat veteran, specifically his 
receipt of the Purple Heart, and an Army Commendation Medal 
with a valor device.  See 38 U.S.C.A. § 1154(b) (West 2002).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina that denied entitlement to a 
TDIU. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The veteran's service-connected disabilities consist of 
post-traumatic stress disorder (PTSD) rated as 50 percent 
disabling, residuals of a right tibia fracture rated as 10 
percent disabling, and tinnitus rated as 10 percent 
disabling.

3.  The veteran is a high school graduate and is not 
currently employed.

4.  Competent medical evidence does not indicate that the 
veteran's service-connected disabilities alone preclude him 
from engaging in substantially gainful employment that is 
consistent with his education and occupational experience.




CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 3.340, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's claim for entitlement to a TDIU 
was received in June 2004.  In correspondence dated in 
December 2004, he was notified by the RO of the provisions of 
the VCAA as they applied to TDIU claims.  This letter 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claim, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claim, and requested that the 
veteran send in any evidence in his possession that would 
support his claim.  Thereafter, the claim was reviewed and a 
statement of the case was issued in June 2006.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006); Mayfield v. Nicholson (Mayfield III), 
07-7130 (Fed. Cir. September 17, 2007).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in March 
and October 2006.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
The veteran's service treatment records and all relevant VA 
and private treatment records pertaining to his service-
connected conditions have been obtained and associated with 
his claims file.  He has also been provided with multiple VA 
medical examinations to assess the current state of his 
service-connected disabilities.  Furthermore, the veteran has 
not identified any additional, relevant evidence that has not 
otherwise been requested or obtained.  He has been notified 
of the evidence and information necessary to substantiate his 
claim, and he has been notified of VA's efforts to assist 
him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
As a result of the development that has been undertaken, 
there is no reasonable possibility that further assistance 
will aid in substantiating his claim.  

Laws and Regulations

Total disability will be considered to exist when there is 
present any impairment of mind or body, which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  See 38 C.F.R. § 3.340 
(2007).  Total disability ratings for compensation may be 
assigned, where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, the disability shall be ratable at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  For the above purpose 
of one 60 percent disability, or one 40 percent disability in 
combination, the following will be considered as one 
disability:  (1) Disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable; (2) Disabilities 
resulting from common etiology or a single accident; (3) 
Disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal, 
neuropsychiatric; (4) Multiple injuries incurred in action; 
or (5) Multiple disabilities incurred as a prisoner of war.  
See 38 C.F.R. § 4.16 (2007).

It is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.  Marginal employment shall not be considered 
substantially gainful employment.  For purposes of this 
section, marginal employment generally shall be deemed to 
exist when a veteran's earned annual income does not exceed 
the amount established by the U.S. Department of Commerce, 
Bureau of the Census, as the poverty threshold for one 
person.  Marginal employment may also be held to exist, on a 
facts found basis (includes but is not limited to employment 
in a protected environment such as a family business or 
sheltered workshop), when earned annual income exceeds the 
poverty threshold.  Consideration shall be given in all 
claims to the nature of the employment and the reason for 
termination.   See 38 C.F.R. § 4.16(a) (2007). 

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, in the case of 
veterans who are unemployable by reason of service-connected 
disabilities, but who fail to meet these schedular percentage 
standards, the case should be submitted to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration.  The veteran's service-connected disabilities, 
employment history, educational and vocational attainment, 
and all other factors having a bearing on the issue must be 
addressed.  See 38 C.F.R. § 4.16(b) (2007).

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the veteran.  See 38 C.F.R. §§ 3.341(a), 
4.19 (2007).  Factors to be considered are the veteran's 
education, employment history and vocational attainment.  See 
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

A high disability rating in itself is recognition that the 
impairment makes it difficult to obtain and keep employment.  
However, the question in a total rating case based upon 
individual unemployability due to service-connected 
disabilities is whether the veteran is capable of performing 
the physical and mental acts required by employment and not 
whether the veteran is, in fact, employed.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

Factual Background and Analysis

The veteran contends that he is entitled to a TDIU, as his 
service-connected disabilities, PTSD, residuals of a right 
tibia fracture, and tinnitus, render him unemployable.

The veteran's service-connected disabilities consist of PTSD 
rated as 50 percent disabling, residuals of a right tibia 
fracture rated as 10 percent disabling, and tinnitus rated as 
10 percent disabling.  

In a February 2004 private treatment record, Dr. E. H. noted 
that the veteran had been a shipping and receiving clerk for 
the past 20 years.  The physician indicated that the veteran 
was unable to sustain social relationships and was moderately 
compromised in his ability to sustain work relationships due 
to his service-connected PTSD. 

In a March 2004 VA treatment note, the veteran indicated that 
he had recently lost his job and medical insurance.  

In his June 2004 VA Form 21-8940 (Application for Increased 
Compensation Based on Unemployability), the veteran indicated 
that he completed a high school education and that he became 
too disabled to work as of March 5, 2004.  In this report, 
the veteran indicated that he did not leave his last job 
because his disability and that he has not tried to obtain 
employment since he became too disabled to work.
 
The veteran's former employer completed a VA Form 21-4192 
(Request for Employment Information in Connection with Claim 
for Disability Benefits) in January 2005, noting that the 
veteran had worked 40 hours per week from January 8, 1979 to 
March 5, 2004 as a material handler.  It was further noted 
that no concessions had been made to the veteran by reason of 
age or disability and that the reason for the veteran's 
termination of employment was lay off. 

In an April 2005 VA PTSD examination report, the veteran 
reported that he looked for work after the plant was shut 
down but gave up because no one would hire him.  The examiner 
indicated that the veteran had not worked since March 2004 
and exhibited an adequate intellectual capacity as well as a 
moderately severe impairment of psychosocial functioning.  It 
was not indicated that his PTSD precluded employment.  

An April 2005 VA orthopedic examination noted that the 
veteran walked with a limp and used a cane.  It was not 
indicated that his tibia fracture residuals precluded 
employment.  

At 60 percent, the veteran's combined disability rating does 
not meet the schedular criteria for consideration of a TDIU 
rating under 38 C.F.R. § 4.16(a) (2007).  For those veterans 
who fail to meet the percentage standards set forth in 38 
C.F.R. § 4.16(a), total disability ratings for compensation 
may nevertheless be assigned when it is found that the 
service-connected disabilities are sufficient to produce 
unemployability.  These cases should be referred for extra-
schedular consideration.  See 38 C.F.R. § 4.16(b) (2007).

In the present case, the veteran has admitted on several 
occasions that he was laid off from his job when the plant he 
was employed at closed.  Further, it has not been stated by 
any medical authority that the veteran's service-connected 
disabilities preclude employment.  Inasmuch as it has not 
been found that the service-connected disabilities are 
sufficient to produce unemployability, referral for extra-
schedular consideration is not required.

Based on the evidence discussed above, the record does not 
demonstrate the veteran's service-connected disabilities 
alone actually preclude him from engaging in substantially 
gainful employment, and that he is totally disabled due to 
his service-connected disabilities.  The Board recognizes 
that the veteran's service-connected PTSD, right tibia, and 
tinnitus disabilities affect his ability secure or follow a 
substantially gainful occupation.  In recognition of the 
severity of his service-connected disabilities, the veteran 
is currently rated as a combined 60 percent disabled.  
However, in this case, there is no reason for the Board to 
conclude that the veteran's service-connected PTSD, right 
tibia, and tinnitus disabilities alone produce 
unemployability or are so unusual or exceptional as to 
warrant referral of the case for extra-schedular 
consideration.  See 38 C.F.R. §§ 3.321, 4.16(b) (2007).


ORDER

Entitlement to a TDIU is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


